Citation Nr: 0336457	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  96-13 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a brain disability, to 
include aggravation of congenital malformation and hemorrhage 
of the pons.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel







REMAND

On March 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's Social Security 
Disability (SSD) records, including 
related medical records, from the Social 
Security Administration.  Request the 
veteran's SSD records under both of his 
names.  Failures to respond or negative 
replies should be noted in writing and 
associated with the claims folder.  If 
the veteran's SSD records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including the efforts 
that were made to obtain them.  Also 
inform the veteran that we will proceed 
to decide his appeal without his SSD 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA neurology 
examination to determine whether he has 
brain disabilities resulting from a 
service-connected disability or an event 
in active service.  The claims folder 
must be made available to and reviewed by 
the examiner prior to examination.  

The VA neurology examiner should conduct 
all indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and state a medical opinion 
as to: a) the medical classification of 
the veteran's brain disability, if any, 
and the data for classification; 
b) whether it is as likely as not that a 
brain disability, to include congenital 
malformation and hemorrhage of the pons, 
resulted from service-connected residuals 
of a mandible fracture, the physical 
assault that resulted in the veteran's 
broken jaw in April or June 1981, 
residuals of nicotine dependence incurred 
in service, or any other event in service 
from May 1980 to September 1981; and 
c) whether it is as likely as not that a 
brain disability, to include congenital 
malformation and hemorrhage of the pons, 
resulted from voluntary and willful 
substance abuse in and after service.  
Any opinions expressed by the VA brain 
examiner must be accompanied by a 
complete rationale.  The VA neurology 
examination report must be incorporated 
into the claims folder for review by the 
psychiatric examiner.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




